
	
		I
		112th CONGRESS
		2d Session
		H. R. 6419
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Mr. Larsen of
			 Washington (for himself, Mr.
			 Honda, Mr. Cleaver,
			 Ms. Moore,
			 Mr. Butterfield,
			 Mr. Moran, and
			 Ms. Schwartz) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to permit an
		  individual who is subject to a requirement to present identification as a
		  condition of voting in an election for Federal office to meet such requirement
		  by signing an affidavit attesting to the individual’s identification, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 America Votes Act of 2012.
		2.Permitting use of
			 affidavit to meet identification requirements for voting
			(a)Permitting use
			 of affidavitTitle III of the
			 Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by inserting
			 after section 303 the following new section:
				
					303A.Permitting use
				of affidavit to meet identification requirements
						(a)Use of
				affidavitExcept as provided
				in subsection (c), if a State has in effect a requirement that an individual
				present identification as a condition of receiving and casting a ballot in an
				election for Federal office, the individual may meet the requirement—
							(1)in the case of an
				individual who desires to vote in person, by presenting the appropriate State
				or local election official with an affidavit, signed by the individual under
				penalty of perjury, attesting to the individual’s identification and attesting
				that the individual is registered to vote in the election; or
							(2)in the case of an
				individual who desires to vote by mail, by submitting with the ballot the
				affidavit described in paragraph (1).
							(b)Requiring use of
				regular ballotA State may not require an individual who presents
				or submits an affidavit in accordance with subsection (a) to cast a provision
				ballot in the election under section 302.
						(c)Exception for
				first-Time voters registering by mailSubsections (a) and (b) do
				not apply with respect to any individual described in paragraph (1) of section
				303(b) who is required to meet the requirements of paragraph (2) of such
				section.
						.
			(b)Conforming
			 amendment relating to enforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking and 303 and inserting
			 303, and 303A.
			(c)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following new item:
				
					
						Sec. 303A. Permitting use of affidavit to
				meet identification
				requirements.
					
					.
			3.Requiring States
			 to include information on use of affidavit in voting information material
			 posted at polling placesSection 302(b)(2) of the Help America Vote
			 Act of 2002 (42 U.S.C. 15482(b)(2)) is amended—
			(1)by striking
			 and at the end of subparagraph (E);
			(2)by striking the
			 period at the end of subparagraph (F) and inserting ; and;
			 and
			(3)by adding at the
			 end the following new subparagraph:
				
					(G)in the case of a State that has in effect a
				requirement that an individual present identification as a condition of
				receiving and casting a ballot in an election for Federal office, information
				on how an individual may meet such requirement by presenting an affidavit in
				accordance with section
				303A.
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to elections occurring on or after the date
			 of the enactment of this Act.
		
